internal_revenue_service department of the res qyo d sin washington dc contact person telephone number in reference to date nov op e ep t legend taxpayer a plan b plan c company d company e company f company g dear this i in response to a letter of december supplemented by letters dated may may which federal below ruling was requested on income_tax consequences of a as date and in behalf regarding the out the transaction set your submitted by your authorized representative your authorized representative submitted the following facts and representations taxpayer a is engaged in compression and other gas handling services in the oilfield services industry it specializes in the handling of gases for maximizing the recovery_of hydrocarbon resources plancisa profit sharing plan that meets the requirements of sec_401 and its trust is exempt from federal income taxes under sec_501 taxpayer a maintains plans b and c plan which is a stock_bonus_plan that employee st ck ownership plan was effective as includes an of october wet page plan b meets the requirements of sec_401 and e as to its form and operation and plan a's trust is exempt from federal income taxes under sec_501 effective july plan b initially borrowed dollar_figure million to purchase shares of company d's common_stock at dollar_figure par_value first plan_loan at that time and at all relevant times up to the effective time of the merger of company d with a wholly-owned acquisition subsidiary of company e the merger company d owned all of the issued and outstanding capital stock of company a plan b made periodic_payments of principal and interest due under the first plan_loan which was ultimately paid in full on september approximately big_number shares of company d's common to purchased participants' accounts incident to plan b's amortization of the amounts due under the first plan_loan allocated stock were plan and by b is as the plan_loan second loan’ of august plan b borrowed from company d approximately dollar_figure million to purchase additional shares of the second company d's common_stock in and also in plan as described in sec_4975 and the regulations issued thereunder the loan provides for quarterly installments of principal and with the last quarterly interest commencing on december installment being due on september substantial and recurring contributions have been made by taxpayer a to plan b during the term of the second plan_loan resulting in reduction of the princinal amount due under the second plan_loan more rapidly than is required under the amortization schedule for such loan approximately dollar_figure million in principal payments had been made under the second plan_loan leaving a principal balance of dollar_figure million as of september exempt loan an at this time taxpayer a's business unit parent is company as a result of the merger company effective july e under the d became a second-tier_subsidiary of company e merger agreement relating to merger agreement’ shares of company e common_stock ‘plus additional consideration were exchanged for shares of conpany d's common_stock of company d's common_stock held by plan b were exchanged for shares additional consideration one consequence of this transaction such merger was company common shares stock plus the that e's of of of all the issued in august and outstanding a wholly- capital stock of company e was acquired by company f in exchange for shares of company owned subsidiary of company g g common_stock dollar_figure par_value all shares of company e stock held by plan b were exchanged for shares of company g common_stock at least initially company g has determined to operate group including company e taxpayer a in some other configuration and as separate entities rather than as divisions or downstream controlled its page under the merger agreement company e agreed to provide company d's employees taxpayer a and their affiliates with employee benefit plans no less favorable in the aggregate than those employee benefit plans provided to such employees as of the merger the date of the merger agreement february agreement expressly provides company no obligation to make or cause taxpayer a to make contributions to plan b e shall have that company e currently sponsors and maintains for eligible nonrepresented employees i a qualified thrift_plan which in addition to other participant investment direction options offers a company stock fund that invests primarily in company g common plan additionally company e maintains a single-employer collectively bargained qualified thrift_plan with terms and provisions that are substantially_similar to the terms and provisions of company e's qualified thrift_plan for nonrepresented employees and two single employer collectively bargained defined benefit plans qualified_benefit defined stock ii and a as based on a careful study and analyses of plans b and c following the merger company e has determined not to continue in effect on the effective date of the plan b and plan c merger agreement after date because they do not integrate well with its thrift and defined benefit plans that are maintained eligible nonrepresented employees including company d and taxpayer a that are required to be aggregated with company e under sec_414 and c company d also wants to avoid coverage issues involving plans b and on after september grace period under sec_410 the benefit ended the for of c it was of july with respect to plan b company e has determined that plan c should be amended and restated to become a mirror image of its thrift_plan effective company e has as into plan c determined that taxpayer a should merge plan b which merger was completed on february effective september company e has determined that taxpayer a should continue payments of quarterly installments due on the second plan_loan through september in anticipation of merging plan b into plan c company e determined that a contribution to plan b that was sufficiently large enough to pay taxpayer a paid the total outstanding balance of the second plan_loan and allocated all of the stock in the suspense_account to participants' accounts in accordance with the terms of plan b which include language designed to implement the limitations of sec_415 furthermore company e caused taxpayer a to amend to ensure compliance with the appticable law and plan b to regulation through the taxpayer relief act delete the the features second instant after repayment of as of which time esop features an of september preservation second plan advisable taxpayer instruct with loan make plan_loan plan ii off th b's i to to as of of a mp page and iii be protected under applicable provisions of the required to internal_revenue_code to freeze eligibility suspend contributions to allocate the stock in the suspense_account to all participants' participants' accounts effective immediately before the september effective date of as a result former participants in plan b were covered in plan c and company f's defined_benefit_plan effective as of date the merger of plan b into plan cc accounts fully vest and to based on the foregoing facts and representations your authorized representative has requested the following ruling taxpayer a's accelerated payment as of date of the total outstanding balance of the second plan_loan did not and will not cause the second plan_loan or any part thereof to fail to meet the exemption requirements set forth in sec_4975 and the regulations thereunder because under the above facts and circumstances such payment was and is primarily for and beneficiaries participants benefit plan the of b of the code a money purchase plan qualified under sec_401 an esop is an arrangement designed to invest primarily in an esop must be part of a stock_bonus_plan employer_securities a stock bonus qualified under sec_401 a plan and leveraged_esop borrows funds which it uses to purchase employer_securities is generally guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts cof plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations the esop generally uses employer contributions to the plan to repay the exempt loan employer usually from esop_loan the the or of is if for the the loan an esop section the code primarily under sec_4975 loan generally is exempt from the prohibitions provided in section b c and the excise_taxes imposed by sec_4975 and only the participants and beneficiaries of the plan the primary benefit requirement regulations provides that all of the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of employer stock whether contributions to the esop are recurring and substantial the extent to which the method of repayment of the loan benefits the employees aspects of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied b transaction including benefit method loan the and all the the of of of g page you that also represent substantial you represent that taxpayer a made periodic_payments of principal and interest due under the first plan_loan which was ultimately paid in full on september approximately big_number shares of company d's common_stock were purchased by plan b and were allocated to participants' accounts as a result the amounts due under the first plan of the amortization of loan recurring contributions have been made by taxpayer a during the term of the second plan_loan resulting in reduction of the principal is amount due under the second plan required under the amortization schedules for such loan as of september approximately dollar_figure million in principal payments had been made under the second plan_loan leaving a you represent that effective principal balance of dollar_figure million july merged with you also assert that based on a careful study and taxpayer e analyses of plans b and c company e has determined following the merger of company d with company e to amend plan c to make it a mirror image of company e's thrift_plan and not to continue plan b as amended and restated former participants of plans b will be covered in plan c and company f's defined_benefit_plan effective date taxpayer a's parent taxpayer d but to merge it into plan c loan more rapidly than and of all upon consideration of the surrousding facts and in accordance with sec_54 circumstances of this case of the regulations we conclude with respect to your b of ruling_request that taxpayer a's accelerated payment as the september last quarterly second pléenu installment was not due until september did not and will not cause the second plan_loan or any part thereof to fail to sec_4975 of the code and the regulations thereunder because under the above facts and circumstances such payment was and is primarily for and beneficiaries the total outstanding balance of respect to which participants requirements exemption of with benefit forth plan meet loan the b's the the set of in this ruling is directed only to the taxpayer who requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of zttorney on file with this office sincerely eigned dutgs b floyd joyce e floyd chief employee_plans technical branch page enclosure deleted copy of this ruling notice ce of
